UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1) WCI COMMUNITIES, INC. (Name of Issuer) Common Stock (Title of Class of Securities) 92923C104 (CUSIP Number) January10, 2008 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: £ Rule 13d-1(b) R Rule 13d-1(c) £ Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). -1- 1. Names of Reporting Persons. Scion Capital, LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)£ (b)£ 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of 5. Sole Voting Power 0 Shares Beneficially 6. Shared Voting Power 0 Owned by Each 7. Sole Dispositive Power 0 Reporting Person With 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person 0 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) £ 11. Percent of Class Represented by Amount in Row (9) 0% 12. Type of Reporting Person (See Instructions) OO -2- 1. Names of Reporting Persons. Michael J. Burry 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) £ (b)£ 3. SEC Use Only 4. Citizenship or Place of Organization United States Number of 5. Sole Voting Power 0 Shares Beneficially 6. Shared Voting Power 0 Owned by Each 7. Sole Dispositive Power 0 Reporting Person With 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person 0 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) £ 11. Percent of Class Represented by Amount in Row (9) 0% 12. Type of Reporting Person (See Instructions) IN -3- Item 1(a). Name of Issuer: WCI Communities, Inc. Item 1(b). Address of Issuer’s Principal Executive Offices: 24301 Walden Center Drive Bonita Springs, Florida 34134 Item 2(a). Names of Persons Filing: Scion Capital, LLC (“Scion”) Michael J. Burry (“Michael Burry”) Item 2(b). Address of Principal Business Office or, if none, Residence: The principal business address of the reporting persons is 20400 Stevens Creek Blvd., Suite 840, Cupertino, CA 95014. Item 2(c). Citizenship: Reference is made to Item 4 of pages 2 and 3, of this Schedule 13G (this “Schedule”), which Items are incorporated by reference herein. Item 2(d). Title of Class of Securities: Common Stock (the “Securities”) Item 2(e). CUSIP Number: 92923C104 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: £ (a) Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). £ (b) Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). £ (c) Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). £ (d) Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). £ (e) An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); £ (f) An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); £ (g) A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); £ (h) A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); -4- £ (i) A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); £ (j) Group, in accordance with §240.13d-1(b)(1)(ii)(J). Item 4. Ownership. Reference is hereby made to Items 5-9 and 11 of pages 2 and 3 of this Schedule, which Items are incorporated by reference herein.The securities reflected in Items 5-9 and 11 of pages 2 and 3 of this Schedule are as of January 10, 2008. Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following
